Before
                          HITESMAN, GASTON, MCCONNELL
                               Appellate Military Judges

                                 _________________________

                                    UNITED STATES
                                        Appellee

                                                v.

                            Dantre A. STROBRIDGE
                           Corporal (E-4), U.S. Marine Corps
                                       Appellant

                                      No. 201800284

                                 Decided: 13 December 2019

    Appeal from the United States Navy-Marine Corps Trial Judiciary. Military
    Judge: Lieutenant Colonel Leon J. Francis, USMC. Sentence adjudged 1 June
    2018 by a general court-martial convened at Marine Corps Base Hawaii, con-
    sisting of a military judge sitting alone. Sentence approved by the convening
    authority: reduction to E-1, confinement for 18 months, 1 and a bad-conduct
    discharge.

    For Appellant: Captain Jeremiah J. Sullivan, III, JAGC, USN.

    For Appellee: Lieutenant Timothy C. Ceder, JAGC, USN; Lieutenant Kurt W.
    Siegal, JAGC, USN.

                                 _________________________




    1 The convening authority suspended confinement in excess of nine months pursuant to a pretrial
agreement.
                 United States v. Strobridge, NMCCA No. 201800284


         This opinion does not serve as binding precedent, but may be
         cited as persuasive authority under NMCCA Rule of Appellate
                                Procedure 30.2.

                             _________________________

MCCONNELL, Judge:
   Appellant was convicted, consistent with his pleas, of conspiracy, dereliction of
duty, larceny, forgery, and money laundering, in violation of Articles 81, 92, 121,
123, and 134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 881, 892, 921,
923, 934 (2012).
   This Court specified four issues:
   I.     Did the military judge err in accepting Appellant’s plea to Specifi-
          cation 2 of Charge II (conspiracy to commit money laundering on
          divers occasions, in violation of 18 U.S.C. § 1956) by failing to elicit
          facts that Appellant conspired to act with the intent to promote the
          carrying on of any act or activity constituting an offense listed in 18
          U.S.C. § 1961(1)?
   II.    Did the military judge err in accepting Appellant’s plea to Specifi-
          cation 2 of Charge II (conspiracy to commit money laundering on
          divers occasions, in violation of 18 U.S.C. § 1956) when Appellant
          admitted he entered into a single agreement with Sergeant Noel?
   III. Did the military judge err in failing to consolidate the two specifica-
        tions of Charge II (conspiracy) when Appellant admitted he entered
        into a single agreement with Sergeant Noel to commit several of-
        fenses?
   IV. Did the military judge err in accepting Appellant’s plea to money
       laundering, in violation of 18 U.S.C. § 1956, by failing to elicit facts
       that Appellant acted with the intent to promote the carrying on of
       any act or activity constituting an offense listed in section 18 U.S.C.
       § 1961(1)?
    Appellant now requests sentence reassessment. We find merit in specified issues
II and III and take action in our decretal paragraph. As explained below, we have
considered specified issues I and IV and find Appellant’s claims related thereto to be
without merit.

                                 I. BACKGROUND

   As outlined in the stipulation of fact used during the military judge’s providence
inquiry, the misconduct giving rise to all of the charges arose between 13 and 25


                                          2
                United States v. Strobridge, NMCCA No. 201800284


January 2018. Appellant conspired with Sergeant Dominique L. Noel, USMC, to
steal money of a value of more than $500 by redeeming fraudulently marked postal
money orders that were stolen from the Camp Smith post office. The conspiracy
began over a discussion about “how Sergeant Noel had found a way to help” Appel-
lant with his debts. Sergeant Noel and Appellant agreed to meet at the Camp Smith
post office in order to talk about Sergeant Noel’s plan. Appellant was the custodian
of the keys to the Camp Smith post office. The two conspirators went into the Camp
Smith post office where Sergeant Noel reviewed the post office’s stock of cash and
stamps. Sergeant Noel then explained to Appellant his plan to use money orders to
get more money than what they paid for them. While together in the post office,
Sergeant Noel opened and inspected the money orders. The money order equipment
was then manipulated by the conspirators and used to stamp the money orders. The
money orders include three pages and must be stamped such that the dollar value is
reflected on all three pages. Sergeant Noel peeled the first page back—the one that
is to be redeemed for cash—and stamped the other two pages with a value of be-
tween $10.00 and $25.00. This reflected the proper purchase price for the money
order. Then Sergeant Noel put the first page of the money order onto the stamp
machine and stamped the money orders for a redemption value of $500.00 to
$700.00. After the money orders were completed, Appellant took his money orders
and redeemed them at the Navy Federal Credit Union. Similarly, Sergeant Noel
took his money orders and redeemed them at the Bank of Hawaii. That is, the con-
spirators each presented a portion of the fraudulently stamped money orders for
redemption at their respective banking institutions and deposited the proceeds into
their respective bank accounts.
    Specification 1 of Charge II charged Appellant with conspiring with “Sergeant
Dominque L. Noel, U.S. Marine Corps, to commit . . . larceny of United States cur-
rency of a value of more than $500 from the Bank of Hawaii and Navy Federal Cred-
it Union . . . .”
    Specification 2 of Charge II alleged that Appellant did, “on divers occasions, . . .
conspire with Sergeant Dominique L. Noel, U.S. Marine Corps, to commit an offense
under Title 18 United States Code, Section 1956, a crime or offense not capital, to
wit: laundering of monetary instruments . . . .”
   Specification 1 of Charge VI alleged that Appellant “did (1) have knowledge that
the property involved in a financial transaction represented the proceeds of some
form of unlawful activity; (2) conduct such a financial transaction which in fact
involved the proceeds of a specified unlawful activity; and (3) with the intent to
promote the carrying on of specified unlawful activity, in violation of Title 18 United
States Code, Section 1956, a crime or offense not capital.”




                                           3
                 United States v. Strobridge, NMCCA No. 201800284


                                    II. DISCUSSION

    We review a military judge’s decision to accept a guilty plea for abuse of discre-
tion. United States v. Simmons, 63 M.J. 89, 92 (C.A.A.F. 2006). Guilty pleas will not
be set aside on appeal unless there is “a substantial basis in law and fact for ques-
tioning [such pleas].” United States v. Phillippe, 63 M.J. 307, 309 (C.A.A.F. 2006)
(quoting United States v. Eberle, 44 M.J. 374, 375 (C.A.A.F. 1996)). “A military judge
abuses his discretion if he fails to obtain from the accused an adequate factual basis
to support the plea—an area in which we afford significant deference.” United States
v. Caldwell, 72 M.J. 137, 144 (C.A.A.F. 2013) (quoting United States v. Inabinette, 62
M.J. 320, 322 (C.A.A.F. 2008)).
    A military judge may not accept a guilty plea unless he determines there is a suf-
ficient factual basis for every element of the offenses to which the accused pled
guilty. Simmons, 63 M.J. at 92. See also RULE FOR COURTS-MARTIAL 910(e), MANU-
AL FOR COURTS-MARTIAL, UNITED STATES (2016 ed.) and its Discussion. The re-
quired factual predicate may be established through inquiry of the accused or
through stipulations of fact entered into by the accused and the government. United
States v. Goodman, 70 M.J. 396, 399 (C.A.A.F. 2011). A providence inquiry into a
guilty plea must establish that the accused believes and admits he is guilty of the
offense and the factual circumstances admitted by the accused objectively support
the guilty plea. United States v. Garcia, 44 M.J. 496, 497-98 (C.A.A.F. 1996). “[M]ere
conclusions of law recited by an accused . . . are insufficient to provide a factual basis
for a guilty plea.” United States v. Jordan, 57 M.J. 236, 239 (C.A.A.F. 2002) (quoting
United States v. Outhier, 45 M.J. 326, 331 (C.A.A.F. 1996)). However, we must re-
main “cognizant that in guilty-plea cases the quantum of proof is less than that
required at a contested trial.” United States v. Pinero, 60 M.J. 31, 33 (C.A.A.F. 2004).

A. Specified Issues I and IV
    Money laundering is criminalized by 18 U.S.C. § 1956. Although the statute lays
out several different types of prohibited actions, the wording of the money launder-
ing specification at issue here effectively alleged a violation of 18 U.S.C.
§ 1956(a)(1)(A)(i). Based on the evidence elicited during the military judge’s provi-
dence inquiry, the conspiracy to commit money laundering in Specification 2 of
Charge II relies on the same underlying offense as the substantive money launder-
ing offense charged in Specification 1 of Charge VI. Moreover, specified issues I and
IV focus on the same element—namely, whether there is a factual basis to conclude
that Appellant acted with “the intent to promote the carrying on of a specified un-
lawful activity” listed in 18 U.S.C. § 1961(1).
    The term “with the intent to promote the carrying on of a specified unlawful ac-
tivity” means that the money laundering was for the purpose of promoting—that is,
to make easier, facilitate, or to help bring about—the carrying on of one of the
crimes listed in Section 1961(1). It may be that the crime to be carried on is one that


                                            4
                 United States v. Strobridge, NMCCA No. 201800284


will be committed in the future, or one that has already been committed, or one that
is still underway or ongoing that Appellant intended to continue or complete. See
United States v. Jackson, 935 F.2d 832 (7th Cir. 1991) (buying beeper for use in drug
business is transaction with intent to promote); see also United States v. Rogers, 788
F.2d 1472, 1476 (11th Cir. 1986) (“promoting” and “facilitating the promotion” of
unlawful activity is satisfied by proof that the defendant’s action made the unlawful
activity easy or less difficult); accord United States v. Jenkins, 943 F.2d 167 (2d Cir.
1991). It is not necessary to show that Appellant intended to commit the additional
crime himself (although in this case Appellant did). The government need only show
that in conducting the financial transaction, Appellant intended to make the unlaw-
ful activity easier or less difficult for someone to commit. United States v. Corona,
885 F.2d 766, 773 (11th Cir. 1989). The facts elicited during the entire providence
inquiry, along with the stipulation of fact, are sufficient to meet this element for
both Specification 2 of Charge II and Specification 1 of Charge VI.
    During the providence inquiry, the military judge marked as Appellate Exhibit
V, the U.S. Code sections to which he referred Appellant during their discussion. On
pages 10-11, the exhibit includes that portion of Section 1961(1) that lists the “speci-
fied unlawful activities.” Nevertheless, during their initial discussion of Specification
2 of Charge II, the military judge did not specify which of the well-over-50 various
unlawful activities, the Government alleged Appellant sought to promote by his
conspiracy to commit money laundering. The military judge did not ask Appellant at
that time—and Appellant did not offer—that information. The stipulation of fact is
similarly silent on the point. However, during their discussion of the substantive
money laundering offense in Specification 1 of Charge VI, Appellant agreed with the
military judge that they both involved “the exact same scheme.” Thereafter, Appel-
lant told the military judge that the offense he was intending to promote was larceny
and forgery. The military judge clarified—and Appellant agreed—that it was, specif-
ically, financial institution fraud, one of the specified unlawful activities listed in
Section 1961(1).
    Considering the record as a whole to include Appellant’s confirmatory answers,
we are convinced that the military judge did not abuse his discretion in accepting
Appellant’s guilty pleas. However, while Appellant’s pleas were otherwise provident,
as the Government concedes and we agree, Specified Issues II and III reveal prejudi-
cial error that must be remedied.

B. Specified Issue II
    The Government concedes, and we agree, that the words “on divers occasions”
should be stricken from Specification 2 of Charge II since there was only one con-
spiracy to commit money laundering. The following is reflected in the record:
       MJ:    Now, you have pled guilty to entering into a conspiracy on di-
              vers occasions, so that means it was more than one conspiracy.
              Was it more than one conspiracy or was it just one agreement

                                           5
                United States v. Strobridge, NMCCA No. 201800284


              and you continued to carry out the agreement on numerous oc-
              casions?
       ACC: It was just one agreement, Your Honor.
    A court of criminal appeals can “affirm a conviction for a single act after deter-
mining that the evidence is factually insufficient to support the ‘on divers occasions’
general verdict returned by the factfinder at trial.” United States v. Rodriguez, 66
M.J. 201, 203 (C.A.A.F. 2008). According, we find there was one single conspiracy
that continued over time and thus the words “on divers occasions” should be strick-
en.

C. Specified Issue III
     The Government concedes, and we agree, that the two specifications of Charge
II, conspiracy to commit larceny and conspiracy to commit money laundering, should
be consolidated. A single agreement to commit multiple offenses ordinarily consti-
tutes a single conspiracy. United States v. Pereira, 53 M.J. 183, 184 (C.A.A.F. 2000).
In Pereira, the Court of Appeals for the Armed Forces found one agreement to com-
mit murder, robbery, and kidnapping and consolidated three specifications alleging
conspiracy to commit these offenses. Id. See also Braverman v. United States, 317
U.S. 49 (1942). In Braverman, the Supreme Court explained that “whether the ob-
ject of a single agreement is to commit one or many crimes, it is in either case that
agreement which constitutes the conspiracy which the statute punishes. The one
agreement cannot be taken to be several agreements and hence several conspira-
cies.” Braverman, 317 U.S. at 52-53.
   Therefore, the two specifications under Charge II must be consolidated into a
single specification. We take such action in our decretal paragraph below.

D. Sentence Reassessment
    The errors described above do not necessarily require that we order a rehearing
on sentence. If we can determine to our satisfaction that “absent any error, the sen-
tence adjudged would have been of at least a certain severity, then a sentence of that
severity or less will be free of the prejudicial effects of error” and we may reassess
the sentence accordingly. United States v. Moffeit, 63 M.J. 40, 41 (C.A.A.F. 2006)
(quoting United States v. Sales, 22 M.J. 305, 308 (C.M.A. 1986)). However, “[i]f the
error at trial was of a constitutional magnitude, then we must be satisfied beyond a
reasonable doubt that the reassessment cured the error. Moffeit, 63 M.J. at 41 (quot-
ing United Stats v. Doss, 57 M.J. 182, 185 (C.A.A.F. 2002)).
   Having applied this analysis during our careful consideration of the entire rec-
ord, we are satisfied beyond a reasonable doubt that, even if the specifications under
Charge II had been consolidated and the words “on divers occasions” deleted, the
military judge would have adjudged a sentence consisting of no less than reduction
to E-1, confinement for 15 months, and a bad-conduct discharge. We are likewise


                                          6
                United States v. Strobridge, NMCCA No. 201800284


convinced the convening authority’s action would have remained the same. Deletion
of the words “on divers occasions” and the consolidation of the two specifications
under Charge II into a single specification does not change the underlying facts and
circumstances submitted to and properly considered by the military judge at trial.
Further, we find this reassessed sentence appropriate for Appellant and his crimes.
Article 66(c), UCMJ, 10 U.S.C. § 866(c).

                                 III. CONCLUSION

    The finding of guilty as to Specification 1 of Charge II is modified to except the
words “on divers occasions” and is further modified by consolidating the specifica-
tions under Charge II into a single specification alleging conspiracy to commit more
than one crime. The finding of guilty as to Specification 2 of Charge II is dismissed
with prejudice. The findings, as modified, and the sentence, as reassessed, are cor-
rect in law and fact and no error prejudicial to the Appellant’s substantial rights
occurred. Article 66(c), UCMJ; United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the findings, as modified, and the sentence, as reassessed, are
AFFIRMED.
   Senior Judge HITESMAN and Judge GASTON concur.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                          7